Citation Nr: 1803170	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than December 2, 2009, for the 10 percent evaluation assigned for the service-connected right ankle fracture.

2.  Entitlement to a rating in excess of 10 percent for service-connected right ankle fracture.

3.  Entitlement to service connection for a heart disorder, including hypertension.

4.  Entitlement to a compensable rating for erectile dysfunction.

5.  Entitlement to an effective date earlier than July 19, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD).

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for sinusitis and allergic rhinitis.

8.  Entitlement to service connection for a right wrist disorder, to include as secondary to service-connected right ankle fracture and lumbar spine arthritis.

9.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right ankle fracture and lumbar spine arthritis.

10.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD and lumbar spine arthritis.


REPRESENTATION

Veteran represented by:	Adam Luck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

At the August 2016 Board hearing the Veteran's representative stated that the issues of service connection for sleep apnea and for sinusitis and allergic rhinitis were not being asserted as being due to an undiagnosed illness.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM).  LCM contains additional VA treatment records, but otherwise contains documents duplicative of what is in VBMS or irrelevant to the issue on appeal.

In March 2017 correspondence the Veteran's attorney waived initial RO consideration of evidence submitted subsequent to the last RO adjudication.

The issues of entitlement to service connection for sinusitis and allergic rhinitis, a right wrist disorder, a left knee disorder, sleep apnea, and the reopened claim of entitlement to service connection for a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the August 2016 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the issues of entitlement to an effective date earlier than December 2, 2009, for the 10 percent evaluation assigned for the service-connected right ankle fracture, entitlement to a rating in excess of 10 percent for service-connected right ankle fracture, entitlement to service connection for a heart disorder, including hypertension, and entitlement to a compensable rating for erectile dysfunction.

2.  A private physician has indicated that a January 4, 2012 VA examination contained a diagnosis of PTSD.

3.  February 1995 and January 1997 RO decisions denied the Veteran's claim of entitlement to service connection for a skin rash.

4.  Evidence received subsequent to the January 1997 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to an effective date earlier than December 2, 2009, for the 10 percent evaluation assigned for the service-connected right ankle fracture, entitlement to a rating in excess of 10 percent for service-connected right ankle fracture, entitlement to service connection for a heart disorder, including hypertension, and entitlement to a compensable rating for erectile dysfunction have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an effective date of January 4, 2012, for the grant of service connection for PTSD have been met.  38 U.S.C. §§ 5110, 5107(b) (2012); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400 (2017).

3.  The January 1997 rating decision that denied the Veteran's claim of entitlement to service connection for a skin disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the claim of service connection for a skin disorder.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran, through his attorney, indicated at the August 2016 Board hearing that he wished to withdraw the issues of entitlement to an effective date earlier than December 2, 2009, for the 10 percent evaluation assigned for the service-connected right ankle fracture, entitlement to a rating in excess of 10 percent for service-connected right ankle fracture, entitlement to service connection for a heart disorder, including hypertension, and entitlement to a compensable rating for erectile dysfunction.  Hence, there remains no allegation of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Earlier effective date for the grant of service connection for PTSD

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2015). If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Here, a review of the claims file indicates that no claim for service connection was filed until July 20, 2011.  In December 2009 the Veteran filed a claim for mood swings due to hormone imbalances.  In February 2010, the Veteran submitted a statement in support of that claim, for mood swings, but noted that these symptoms began during his deployment to Saudi Arabia, to include having to put on his nuclear biological chemical (NBC) suit on several occasions due to chemical hazards.  In a May 2010 rating decision, the RO denied service connection for low testosterone causing mood swings.  In July 2011, the Veteran filed a claim for PTSD specifically.  In a January 2012 VA examination, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  In an April 2012 Disability Benefits Questionnaire (DBQ), the examiner diagnosed PTSD.  In a July 2013 DBW, the examiner diagnosed PTSD and found it related to service, including donning the NBC suit due to scud attacks.  In a July 2013 rating decision, the RO granted the Veteran service connection for PTSD, effective July 19, 2013, the date of a mental disorders examination which revealed a confirmed diagnosis of PTSD.  The Veteran appealed, arguing for an earlier effective date.  

In an August 2016 letter, a private physician, Dr. MB, opined that while it was unclear in some aspects, the findings from the January 4, 2012 VA examination, when read in its totality and in the light most favorable to the Veteran, had actually revealed a diagnosis of PTSD that conformed to VA regulations.  

Here, therefore, the date of claim is February 2010.  No earlier communication or action by the Veteran could be interpreted as a claim for any psychiatric disorder as the claim for mood swings had been due to hormonal imbalances, not stressful experiences.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Servello, 3 Vet. App. at 198.  Thus, the effective date cannot be in 1992, at the Veteran's service discharge, because no claim was filed within one year of separation.  38 C.F.R. § 3.400(b)(2).  Resolving all doubt in favor of the Veteran, the date of entitlement is January 4, 2012, the date a VA examiner determined there was a diagnosis of PTSD which was related to service. See 38 C.F.R. § 3.304(f).  Thus, the proper effective date is January 4, 2012, as it is the later of the two dates.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

New and material evidence to reopen a claim of entitlement to 
service connection for a skin disorder

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a February 1995 rating decision, the RO denied service connection because the rash was due to a known diagnosis of acne which did not currently exist.  The Veteran did not perfect an appeal of that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In a January 1997 rating decision, the RO denied service connection because the rash was due to a known diagnosis of acne which was not related to service.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the January 1997 decision includes the Veteran's service treatment records and VA treatment records. The STRs show a complaint of a rash on his back in December 1987.  The diagnosis was acne.  The service separation examination was normal.  

Evidence submitted after the January 1997 decision includes 1) VA treatment records showing diagnoses of folliculitis, lesions on the chest, and contact dermatitis; 2) the Veteran's Board testimony; 3) an August 2016 private medical opinion linking a skin rash to service. 

The Board finds that new and material evidence has been presented.  The evidence, including a private nexus opinion, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a relationship to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

ORDER

The appeal of entitlement to an effective date earlier than December 2, 2009, for the 10 percent evaluation assigned for the service-connected right ankle fracture, entitlement to a rating in excess of 10 percent for service-connected right ankle fracture, entitlement to service connection for a heart disorder, including hypertension, and entitlement to a compensable rating for erectile dysfunction are dismissed.

An effective date of January 4, 2012, for the grant of service connection for PTSD is granted, subject to the applicable law governing the award of monetary benefits.

As new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder, the appeal to this extent, is granted.


REMAND

As for the issues of entitlement to service connection for sinusitis and allergic rhinitis, a right wrist disorder, and a left knee disorder, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide those claims, and the Board finds that the Veteran should be scheduled for VA examinations with medical opinions to address the medical matters raised by those issues. 

Remand is required regarding the claims for entitlement to service connection for sinusitis and allergic rhinitis, a right wrist disorder, a left knee disorder, and a skin disorder.  VA also has not met its duty to assist because it has not yet provided Veteran with an examination regarding these claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  Here, there are current diagnoses for each of the three claimed conditions.  Additionally, the Veteran has alleged sinus problems during and after service.  The Veteran is already service-connected for right ankle and low back disorders and claims that falls due to these disorders caused his left knee and right wrist disorders.  Here, there are diagnoses of skin lesions or keloids, acne, contact dermatitis, and other diagnoses.  An August 2016 private opinion linked the current skin disorders to service based upon a review of the relevant.  No supporting explanation, however, was provided and thus service connection on this basis is not proper.  Accordingly, remand is warranted for examinations.  

Regarding the claims for service connection for sleep apnea, remand is required to obtain an adequate opinion.  A January 2015 VA examination was conducted.  The examiner opined that the sleep apnea was not related to service due to a lack of treatment or symptoms during service.  An August 2016 private medical opinion was that the sleep apnea was due to the Veteran's service-connected PTSD and lumbar spine arthritis, which caused him to be unable to lead a healthy lifestyle, which caused weight gain, which caused the sleep apnea.  Although the examiner attempted to provide a support explanation, it is unclear.  Another examination is thus warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after August 19, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to determine etiology of the sinusitis and allergic rhinitis.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that sinusitis and/or allergic rhinitis had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service.

The examiner must elicit from the Veteran a history of his symptoms and address these statements.

4.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to determine etiology of the right wrist disorder and left knee disorder.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

Following examination of the Veteran and a review of the record, the examiner must identify all current right wrist and left knee disorders.

For each right wrist and left knee diagnosis identified during the appeal period, the examiner must answer the following questions:

a) is it as likely as not (a 50 percent probability or more) that each disorder had onset in, or is otherwise related to, active service.

b) is it as likely as not (a 50 percent probability or more) that each disorder is caused from falls resulting from his service-connected lumbar spine or right ankle disorders.

c) is it as likely as not (a 50 percent probability or more) that each disorder is permanently aggravated from falls resulting (worsened) from his service-connected lumbar spine or right ankle disorder.

5.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to determine etiology of the skin disorder.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a skin disorder had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service, to include the skin disability noted in his December 1987 service treatment record.

The examiner must comment on the August 2016 opinion from the Veteran's private physician (Dr. E) linking skin disability to his active service; and 2) the Veteran's lay statements regarding the onset and symptoms of his skin disability.

6.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to determine etiology of the Veteran's sleep apnea.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must answer the following questions:

a) is it as likely as not (a 50 percent probability or more) that sleep apnea had onset in, or is otherwise related to, active service.

b) is it as likely as not (a 50 percent probability or more) that sleep apnea is caused by his service-connected lumbar spine arthritis and/or PTSD.

c) is it as likely as not (a 50 percent probability or more) that sleep apnea is permanently aggravated (worsened) by his service-connected disabilities, to include the service-connected lumbar spine arthritis and PTSD.

The examiner must comment on the January 2015 VA medical opinion, the July 2016 private medical opinion, and the August 2016 private medical opinion, as well as on the Veteran's lay statements of record.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


